DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al (US 20170064145 A1) in view of well-known prior art (MPEP 2144.03).
Referring to claims 1, 8, 9, 12, and 13:
Morovic et al disclose a method, device (processor 620), and storage medium (640) comprising instructions when executed by the processor, to transforming (or anti-
While Morovic doesn’t disclose transforming a color space “vector” to an NPac vector, if not inherent in Morovic et al, it is well-known in the prior art to use a vector to represent a color space value because vectors are based on the magnitude or intensity of the primary colors and their orientation in the three dimensional color space making them easier to work with and simplifying the math.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used well-known color space vectors in Morovic et al.
Referring to claims 4 and 15:
Morovic et al further disclose reiterating the process to create a mapping, such as a lookup table, LUT, from a color space to an NPac space (see par.33). 
Referring to claim 5:
Morovic et al further disclose generating a print job after having transformed image pixels into NPacs (see background – clearly the ultimate intention).

Referring to claim 6:
Morovic et al further disclose classifying an image area to determine if the image area is capable of satisfying the criteria (par. 25 – predetermined test patch area).
Referring to claim 7:
Morovic et al further disclose defining the criteria to impose mutual relationships between the different NPs (par. 25 – the drop-state statistics comprising NP proportions for each test patch).
Referring to claim 10:
Morovic et al further disclose defining the condition by establishing quantitative and/or probabilistic conditions (par. 25 – drop-state statistics) on components of the NPac vector to be retrieved.

Claims 2, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al as applied to claims 1 and 8 above, and further in view of Morovic et al ‘576 (US 20100214576 A1).
Referring to claims 2 and 11:
While Morovic et al do not disclose using a convex optimization technique based on an objective function associated to the criteria, Morovic et al ‘576 disclose the use of NPac vectors offer the benefit of convexity and optimization.   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a convex optimization technique based on an objective function associated to the criteria in Morovic et al in view of Morovic et al ‘576 given the benefits attributed to using NPac vectors as described in par. 43.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, defining the criteria for determining the resulting amount of blank spaces to be used for printing, and minimizing the probability of colorant overprinting or maximizing the probability of defining blank spaces.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below. 
The PCT international search report and written opinion and the references cited therein, submitted with the IDS, have been considered.  The relevance of those cited references are indicated in the search report and written opinion.
The PCT published application WO 2016/066202 A1 cited in the PCT international search report and written opinion is not prior art under AIA  35 USC 102 since the PCT application published after the effective filing date of the claimed invention, and while effectively filed before the effective filing date of the claimed invention, does not name another inventor.
Applicant has not provided an explanation of relevance of the other cited documents (US Patents 4670780, 8810857, 9462162, 9497356).  These are general 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Morovic et al (US 20200320357 A1) disclose calibration in a printing system where color data may be mapped from the first color space to a Neugebauer Primary area coverage (NPac) color space, so that a resulting image comprises pixels whose color values are defined in terms of NPac vectors that specify probability distributions for different halftone-pixel states (see abstract/background and par. 24). This commonly owned publication published after the effective filing date of this application and does not name another inventor.
 
Morovic et al (US 20200125904 A1) disclose combining using LUTs to map color data of a device color space to a Neugebauer Primary area coverage (NPac) color space, so that a resulting image comprises pixels whose color values are defined in terms of NPac vectors that specify probability values for different halftone pixel states (see abstract/background and par. 17). This commonly owned publication published after the effective filing date of this application and does not name another inventor. 

Maestro Garcia et al (and US 20210056367 A1) disclose mapping between color spaces wherein each NPac vector may define a probability distribution for colorant combinations for each pixel in the halftone (e.g. a likelihood that a particular colorant combination or available output state is to be placed or defined at each pixel location in the halftone).  In this manner, a given NPac vector defines a set of halftone parameters that can be used in the halftoning process to map a color to NPs to be statistically distributed over the plurality of pixels for a halftone. Moreover, the statistical distribution of NPs to pixels in the halftone serves to control the colorimetry and other print characteristics of the halftone. See abstract and par. 14. This commonly owned publication was published and effectively filed after the effective filing date of this application.

Maestro Garcia et al (US 20200210790 A1), Morovic et al (US 20210004654 A1), and Gomez Minano et al (US 20190373138 A1) disclose printer calibration and refer to NPac vectors and their use in mapping as discussed in the above publication (see abstract and par. 12/13/33). These commonly owned publications were published and effectively filed after the effective filing date of this application.


Morovic et al (US 20200177768 A1) disclose calibrated NPac vectors generated using an optimization technique to solve for an objective calibrated NPac that considers the nominal NPac vector, the calibration factors, optimization metrics and convexity (see par. 42). This commonly owned publication was published and effectively filed after the effective filing date of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A Rogers/
Primary Examiner, Art Unit 2672
27 February 2021